Citation Nr: 1213904	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for post gastrectomy syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 40 percent disability rating for post gastrectomy syndrome. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Albuquerque, New Mexico which now has jurisdiction over the claim on appeal.

In a January 2008 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge in Washington, DC, and then submitted a written request to withdraw his hearing request in June 2011. The Board finds there is no hearing request pending at this time. 38 C.F.R. § 20.702(e) (2011).    

In an August 2011 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's service connected post gastrectomy syndrome is characterized by heartburn, diarrhea, stomach and intestinal discomfort and pain, hypoglycemic symptoms, circulatory disturbance, weight fluctuation, malnutrition, discomfort at every meal, the need to sleep in an elevated position, nausea, dumping syndrome, osteopenia, weight loss, malabsorption syndrome, and iron deficiency.





CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no higher, for post gastrectomy syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7308 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a January 2006 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. Although this notice was not issued before the April 2006 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a September 2007 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's private treatment records from October 2007 to April 2011, private treatment statements dated July 2006, January 2008, April 2008, January 2009, and August 2009, an August 2006 statement from the Veteran's wife, statements from the Veteran dated May 2009, January 2009, and October 2007, statements from the Veteran's representative dated March 2011 and March 2012, and VA stomach, duodenum, and peritoneal adhesions examination reports dated March 2006, November 2007, and September 2011. The VA examiners recorded pertinent examination findings and provided conclusions with supportive rationale, and the September 2011 examiner also reviewed the Veteran's claims file and medical history. The Board notes that the VA examination reports are probative with regard to the severity of the Veteran's service-connected disability on appeal. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the rating criteria for the digestive system, the Veteran's service-connected post gastrectomy syndrome is rated at 40 percent disabling under Diagnostic Code 7308. See 38 C.F.R. § 4.114, Diagnostic Code 7308 (2011). A 40 percent disability rating is assigned for moderate postgastrectomy syndromes evidenced by less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss. Id. A 60 percent disability rating is assigned for severe postgastrectomy syndromes associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. Id.  

Upon the Veteran's submission of a January 2006 statement requesting a higher disability rating for the claim on appeal, the Veteran was afforded and underwent a March 2006 VA examination. The Veteran reported bi-weekly episodes in which he experienced shaky hands, lightheadedness, weird feeling in his stomach, and the need to eat, which all usually occurred at work. He also reported his degree of heartburn had not improved and denied having hematemesis, melena, circulatory disturbance after meals, hypoglycemic reactions or any other symptoms related to mealtimes, abnormal bowel movement, or episodes of colic, distension, or vomiting. Following the examination, the examiner noted there were no objective findings of an active ulcer disease at that time, remarkable weight gain or loss, or signs of anemia.

In November 2007, the Veteran underwent an additional examination by the same VA examiner in connection with the claim on appeal. The Veteran reiterated his belief of having low blood sugar, evidenced by feeling shaky, sweaty, and nauseous which could occur several times per week and at anytime of the day. He still had diarrhea three to four times per week, constipation once to twice a week, and continued discomfort and pain. Following the examination, the examiner reiterated there were no objective findings of vomiting, hematemesis, melena, history of neoplasm or malignancy in the Veteran's gastrointestinal (GI) tract, signs of anemia, or hernia, and the Veteran's weight had been steady and stable for the past 12 months. 

Prior to the most recent VA examination, Dr. R. S. noted in a July 2006 private treatment statement that the Veteran suffered from diarrhea and abnormal bowel movements up to four times a day, as well as hypoglycemic symptoms, nausea, sweating, circulatory disturbance after meals, and gastroesophageal reflux disease (GERD). Additional private treatment statements from Dr. N. P. note the Veteran described multiple symptoms of nausea, diarrhea, and low blood sugar; however, the Veteran did not have anemia and appeared to maintain his nutrition, as of January 2008. In April 2008, Dr. N. P. referenced the Veteran's initial weight loss of 40 pounds and reported his current weight was stable, and the Veteran was not anemic or malnourished at that time. A January 2009 statement highlighted the Veteran's chronic heartburn and dumping syndrome, and in August 2009, Dr. N. P. asserted the Veteran was at a good weight after being down in the 130s then going back up to 147 pounds where the Veteran was the most comfortable. 

Private treatment records dated October 2007, December 2008, and January 2009 revealed diagnoses for dumping syndrome and GERD, as well as a hiatal hernia in the latter two records. In February 2008, the Veteran underwent a gastric emptying study which was within normal limits, and an upper endoscope in which a small hiatus hernia was observed. February 2011 bone mineral density (BMD) test results were noted as low for someone of the Veteran's age and a follow-up examination was recommended for February 2013. In April 2011, the Veteran sought treatment from Dr. N. P. to discuss his problems of absorption. The Veteran recently discovered he had osteopenia and mildly low iron and vitamin D levels. He complained of decreased appetite, fatigue, weakness, and weight loss. Following the evaluation, Dr. N. P. reported that with regard to the Veteran's post gastrectomy syndrome, the Veteran was currently stable and had not had any recent weight loss. The private physician also associated the Veteran's concerns about the absorption of calcium, iron, and vitamin D as more likely related to the Veteran's anatomy than to his prescribed medication, and there were no findings of GI blood loss.

Subsequently, on VA examination in September 2011, the Veteran reported his symptoms worsened over the past five years. He now had daily heartburn and dumping which may occur three to four days per week and up to five times per day, and reported fluctuations in weight between 153 pounds to 135 pounds, at which the latter he felt very fatigued. He also had hypoglycemic symptoms, to include hands trembling, and becoming diaphoretic and nauseated, which could last for several hours but he was not incapacitated as a result. Additional symptoms marked on the examination report listed continuous and pronounced abdominal pain, four or more episodes of recurrent nausea per year, weight loss evidenced by baseline weight of 153 pounds and current weight of 146 pounds, and four or more incapacitating episodes per year lasting for less than one day. 

Following the evaluation, the September 2011 VA examiner indicated that the Veteran's post gastrectomy syndrome was severe and associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia. He explained that the Veteran had a thin body habitus, and although the Veteran did not appear malnourished, the fact that his bone density testing already demonstrated osteopenia to the point that he required prescription liquid calcium and vitamin D supplementation, demonstrated malabsorption syndrome secondary to his service-connected post gastrectomy syndrome. Additionally, the examiner opined the Veteran did not have anemia, but did demonstrate iron deficiency, and concluded that the Veteran's nutritional deficiencies and severity of his service-connected disability was evidenced by his current osteopenia and increase in hypoglycemic episodes.

Furthermore, the Veteran has asserted throughout the appeal that a higher rating is warranted for his service-connected post gastrectomy syndrome. In the January 2006 statement, the Veteran reported an increase of heart burn twice a week, diarrhea, and stomach and intestinal discomfort four to five days per week, as well as episodes in which he experienced the need to stop and eat. Approximately three years later, the Veteran asserted in a January 2009 statement that his increased dumping, hypoglycemic symptoms, circulatory disturbance, heartburn, and stomach pain/discomfort exceeded the criteria for a 60 percent rating. His weight fluctuated between 135 pounds and 150 pounds and there had been some malnutrition because the food he consumes goes through his body so quickly; however, such findings had not been documented because he and his wife worked hard to maintain his best level of health. The Veteran further noted that his service-connected disability caused him discomfort at every meal, the need to leave work early, and difficulty with traveling due to the dumping and inability to sleep flat on a standard bed. 

Most recently, the Veteran reiterated his previous contentions in a May 2009 statement.  In an August 2006 statement, the Veteran's wife reported her observations of the Veteran's declining qualify of life over the past ten years, to include his sleeping and eating patterns and daily pain and discomfort. The Board has considered the Veteran's and his wife's reported history of the symptomatology regarding the service-connected disability on appeal, as noted above, and acknowledges that they are competent to report such symptoms because this requires only personal knowledge as it comes through ones senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).

After a full review of the record, the Board concludes that the symptomatology of the Veteran's service-connected post gastrectomy syndrome more nearly approximates the criteria for a 60 percent disability rating, but no higher. See 38 C.F.R. § 4.7 (2011). While the Board acknowledges the evidence of record does not reveal objective findings of a diagnosis for anemia associated with his weight loss, such evidence does suggest the Veteran has nutritional deficiencies associated with the service-connected disability on appeal, to include malabsorption syndrome and iron deficiency. A 60 percent evaluation is the highest schedular rating available under Diagnostic Code 7308, regardless of the level of disability, and there are no other diagnostic codes that provides for a higher disability rating.

Nonetheless, the Board has considered whether a separate rating is warranted under the diagnostic codes for a skin disability. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011). As reflected in all three VA examination reports, the Veteran has a scar related to the service-connected disability on appeal. The March 2006 and November 2007 VA examiner noted the surgical scar is located in the middle of the Veteran's abdomen, 22 centimeters long and .25 centimeters wide, mildly elevated, superficial, stable, and not sensitive to touch, depressed, keloidal, or renders the surrounding skin inflexible. The September 2011 VA examiner also marked "no" for the scar being painful and/or unstable or the total area of the scar as greater than 39 square centimeters (6 square inches). 

Thus, the evidence of record shows the Veteran's scar is not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation of motion. The evidence does not show the scar is unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars. Additionally, the evidence of record does not indicate the Veteran's scar limits his motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part. Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 do not assist the Veteran in obtaining a higher rating for his service-connected disability on appeal.  

The Board acknowledges the September 2011 VA examiner's opinion about the effect of the service-connected disability on the Veteran's employment, as further discussed below. However, there is no need for consideration of a total disability rating based on individual unemployability due to the service-connected his post gastrectomy syndrome. The evidence of record indicates the Veteran has been employed during the appeal period and does not suggest he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. In fact, the Veteran informed the March 2006 VA examiner that he had not missed work due to his feeling of low blood sugar. He told the same VA examiner in November 2007 that he worked with the Department of Energy as an engineering technician, which was mostly administrative, only missed work four days in a year to attend his medical appointments, and he did not have periods of incapacitation where he lost time off work from his task or work. See 38 C.F.R. § 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Lastly, the Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, a comparison between the level of severity and symptomatology of the Veteran's post gastrectomy syndrome and the schedular rating criteria for the digestive system, under 38 C.F.R. § 4.114, Diagnostic Code 7308, shows that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability. The Board acknowledges the September 2011 VA examiner marked "yes" that the Veteran's stomach or duodenum conditions impact his ability to work, and the examiner explained:

	[The Veteran] does property and fleet management, working at a desk, but 	has had to leave work early at least six times within the last year, secondary 	to symptoms of abdominal pain, nausea, diaphoresis, urgency, and 	hypoglycemic symptoms. [The Veteran] has also noted increased episodes of 	heartburn during travelling for his work which he does at least once per 	month, as he usually has to sleep with the head of the bed elevated.

Nonetheless, the Board finds that the symptomatology addressed by the September 2011 VA examiner is encompassed in the currently assigned 60 percent disability rating for the claim on appeal. Accordingly, the 60 percent schedular disability rating currently assigned is adequate and referral for extra-schedular consideration for the claim on appeal is not required.   

For the reasons stated above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 60 percent, but no higher, for post gastrectomy syndrome is warranted. See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation of 60 percent, but no higher, for post gastrectomy syndrome is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


